Name: Council Regulation (EC) No 288/1999 of 22 December 1998 concerning the export of certain ECSC and EC steel products from the Slovak Republic to the Community for the period 1 January to 31 December 1999 (extension of the double-checking system)
 Type: Regulation
 Subject Matter: trade;  Europe;  trade policy;  iron, steel and other metal industries
 Date Published: nan

 EN Official Journal of the European Communities10. 2. 1999 L 36/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 288/1999 of 22 December 1998 concerning the export of certain ECSC and EC steel products from the Slovak Republic to the Community for the period 1 January to 31 December 1999 (extension of the double-checking system) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, entered into force on 1 February 1995 (1); Whereas the Parties decided in Association Council Decision No 1/1999 (2) to extend the double-checking system introduced by Decision No 3/97 (3) for the period between 1 January and 31 December 1999; Whereas it is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 85/98 of 19 December 1997 concerning the export of certain ECSC and EC steel products from the Slovak Republic to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system) (4), HAS ADOPTED THIS REGULATION: Article 1 1. Council Regulation (EC) No 85/98 shall continue to apply for the period between 1 January and 31 December 1999, in accordance with the provisions of Association Council Decision No 1/1999 between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, subject to the amendment to that Regulation referred to in Article 1(2). In the title, preamble and Article 1(1) and (4) of the Regulation, references to the period 1 January to 31 December 1998 shall be replaced by references to 1 January to 31 December 1999. 2. Annex I shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1998. For the Council The President C. EINEM (1) OJ L 359, 31. 12. 1994, p. 2. (2) See page 18 of this Official Journal. (3) OJ L 13, 19. 1. 1998, p. 71. (4) OJ L 13, 19. 1. 1998, p. 15. EN Official Journal of the European Communities 10. 2. 1999L 36/2 ANNEX ANNEX I SLOVAK REPUBLIC List of products subject to double-checking (1999) Hot-rolled coils and pickled coils 7208 10 00 7208 25 00 7208 26 00 7208 27 00 7208 36 00 7208 37 10 7208 37 90 7208 38 10 7208 38 90 7208 39 10 7208 39 90 7219 11 00 7219 12 10 7219 12 90 7219 13 10 7219 14 10 7219 14 90 7225 19 10 7225 20 20 7225 30 00 Cut lengths 7208 40 10 7208 40 90 7208 51 10 7208 51 99 7208 52 10 7208 52 99 7208 53 10 7208 53 90 7208 54 10 7208 54 90 7208 90 10 7208 90 90 Cold-rolled sheets and coils 7209 15 00 7209 16 90 7209 17 90 7209 18 91 7209 18 99 7209 25 00 7209 26 90 7209 27 90 7209 28 90 7209 90 10 7209 90 90 Hot-rolled strip and hoop 7211 14 10 7211 14 90 7211 19 20 7211 19 90 7212 60 91 7220 11 00 7220 12 00 7220 90 31 7226 19 10 7226 20 20 7226 91 10 7226 91 90 7226 93 20 7226 94 20 7226 99 20 Cold-rolled strip and hoop 7211 23 10 7211 23 51 7211 23 99 7211 29 20 7211 90 19 7211 90 90 7226 92 90 7226 93 80 7226 94 80 7226 99 80 Hot dip galvanised sheets, coils and strip 7210 11 90 7210 41 10 7210 41 90 7210 49 10 7210 49 90 7210 61 10 7212 30 90 Tinplate in coils, sheet and strip 7210 11 10 7210 12 11 7210 70 31 7210 70 39 7212 10 99 Non-oriented grain steel sheets, coils and strips for electrotech- nics 7209 17 10 7209 27 10 7211 23 91 Other products 7208 51 30 7208 51 50 7208 51 91 7208 52 91 7209 16 10 7209 18 10 7209 26 10 7209 28 10 7210 12 19 7210 20 10 7210 30 10 7210 50 10 7210 69 10 7210 90 31 7210 90 33 7210 90 38 7211 13 00 7211 29 50 7211 29 90 7211 90 11 7212 10 10 7212 10 91 7212 20 11 7212 30 11 7212 40 10 7212 40 91 7212 50 31 7212 50 51 7212 60 11 7213 10 00 7213 20 00 7213 91 10 7213 91 20 7213 91 41 7213 91 49 7213 91 70 EN Official Journal of the European Communities10. 2. 1999 L 36/3 7213 91 90 7213 99 10 7213 99 90 7214 20 00 7214 30 00 7214 91 10 7214 91 90 7214 99 10 7214 99 31 7214 99 39 7214 99 50 7214 99 61 7214 99 69 7214 99 80 7214 99 90 7215 90 10 7216 10 00 7216 21 00 7216 22 00 7216 31 11 7216 31 19 7216 31 91 7216 31 99 7216 32 11 7216 32 19 7216 32 91 7216 32 99 7216 33 10 7216 33 90 7216 40 10 7216 40 90 7216 50 10 7216 50 91 7216 50 99 7216 99 10 7225 11 00 7225 19 90 7225 40 80 7226 11 10 7226 11 90 7226 19 30 7226 19 90 7228 10 10 7228 10 30 7228 20 11 7228 20 19 7228 20 30 7228 30 20 7228 30 41 7228 30 49 7228 30 61 7228 30 69 7228 30 70 7228 30 89 7228 60 10 7228 70 10 7228 70 31 7228 80 10 7228 80 90 7301 10 00 Complete CN heading 7306'